            Case 3:20-cv-00156-JM Document 8 Filed 07/07/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

STEVEN R. HASTINGS,                                                                       PLAINTIFF
ADC #171672

v.                                        3:20-cv-00156-JM-JJV

JOHN SMITH, Corporal, ADC; et al.                                                       DEFENDANTS


                                                  ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and Plaintiff’s Motion to Amend Complaint1, Motion to Appoint Counsel, and Motion

for Mental Health Examination. In his Motion to Amend, Plaintiff adds new allegations of false

disciplinaries made against him by Sergeant Gary Queen, Corporal Kyle Lebouef, Sergeant Lonnie

Brown, and Corporal Kaleb Oroz. He also alleges that Corporal Calvin Ramirez denied his phone

and commissary privileges based upon these false disciplinaries and Angela West threw away

Plaintiff’s disciplinary appeals because they did not comply with prison procedure. Plaintiff claims

that Darryl Golden, Chief Deputy Director Reed Marshall and Director Dexter Payne affirmed

false disciplinaries. Plaintiff claims that these defendants caused him to lose good time credits,

classification and privileges.

        As Judge Volpe explained in the Recommendation, prisoners do not have a liberty interest

in maintaining a particular classification level or in keeping commissary, phone, or visitation

privileges. As a result, Plaintiff has failed to plead a plausible § 1983 claim for relief. After

conducting a de novo review, this Court adopts the Recommendation in its entirety as its findings

in all respects.



1 The Court deems Plaintiff’s motion to amend to be objections to the Recommendation.
            Case 3:20-cv-00156-JM Document 8 Filed 07/07/20 Page 2 of 2



       IT IS THEREFORE ORDERED that:

       1.     The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE for failure

              to state a claim upon which relief may be granted.

       2.     The Motion to Appoint Counsel (Doc. No. 5) is DENIED as moot.

       3.     The Motion to Amend Complaint (Doc. No. 6) is DENIED because it is futile.

       4.     The Motion for Mental Health Examination (Doc. No. 7) is DENIED.

       2.     Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.     It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 7th day of July 2020.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
